             Case 1:18-cv-00826-RP Document 9 Filed 01/07/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 EDWARD D. HAYES,

      Plaintiff,                                         Case No : 1:18-cv-00826-RP

 v.
                                                         Honorable Judge Robert Pitman
 GOEASY LTD. d/b/a EASYFINANCIAL
 SERVICES, INC.,

      Defendants.

                       AGREED STATUS REPORT ON SETTLEMENT

         PLEASE TAKE NOTICE that EDWARD D. HAYES (“Plaintiff”), hereby notifies the

Court that the Plaintiff is in the process of satisfying its respective obligations as prescribed by the

terms of the settlement agreement. Accordingly, additional time is needed to finalize the settlement

and file the dismissal papers. The Parties anticipate the stipulation of dismissal to be filed within

21 days of this status report.



Dated: January 7, 2019


                                                       By:/s/ Marwan R. Daher
                                                       Marwan R. Daher
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 S. Highland Avenue, Suite 200
                                                       Lombard, IL 60148
                                                       Phone: (630) 575-8181
                                                       mdaher@sulaimanlaw.com
                                                       Attorney for Plaintiff




                                                   1
